Citation Nr: 0534621	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1964 to August 
1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (R)O in Boise, ID which raised from 30 to 50 
percent the rating assigned for the veteran's service-
connected PTSD.  

In a decision in October 1999, the Board had denied 
entitlement to service connection for a back disorder, and 
remanded the case on the issue of entitlement to service 
connection for PTSD.

In a subsequent action by the RO in August 2000, service 
connection was granted for PTSD and a 30 percent rating 
assigned from May 27, 1994, the date of the veteran's claim.

The veteran filed a claim for service connection for sleep 
apnea and an increased rating for his PTSD in a VA Form 21-
4138 dated in September and received on October 2, 2000.  The 
veteran has not since pursued the issue with regard to sleep 
apnea, but for the reasons described below, his claim for 
increased compensation is considered to have been from the 
initial grant.

The RO increased the rating assigned for the veteran's PTSD 
from 30 to 50 percent from August 2, 2002, which they 
addressed as his date of reopened claim. 

In any event, since the 50 percent rating is not the maximum 
assignable, the issue remains on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

Moreover, since the veteran contests the disability 
evaluation that was assigned following the grant of service 
connection, this matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection. As to the 
original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.   Id.


FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Evidence of record reflects that since 1994, the 
veteran's PTSD has resulted in significant occupational 
impairment and severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case and other documents 
relating the pertinent regulatory provisions, has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to PTSD.  The 
Board is satisfied that all due process requirements 
including within VCAA and applicable judicial mandates have 
been fulfilled and that all due process rights of the veteran 
have been fully protected and addressed as they relate to 
ratings for PTSD. 

Factual Background

The veteran had active service from April 1964 to August 1967 
during which time he had two tours of Vietnam.  His primary 
location in service was DaNang where he served as a stretcher 
bearer for wounded and dying soldiers.  

The veteran filed his initial claim for PTSD in 1994.  At 
that time, the record shows that he had moved to a small town 
and no longer attended any type of counseling.  He said that 
his opportunities for work and socialization had greatly 
decreased in the small town but also helped to decrease the 
chance that he would have confrontations with anyone else.  
He lived with his wife of 27 years and they managed to get by 
on her disability check and his income from odd jobs.  He had 
been laid off his last job but said he did not like to work 
for long periods of time.

The veteran admitted to having had both suicidal and 
homicidal thoughts in the past but denied any plans to 
follow-through.  He was oriented times 4 and memory was 
intact.  He reported chronic tension anxiety but no panic 
attacks.  He had mild depression most of the time related to 
his lack of accomplishment.  He used alcohol daily.  When 
temporary work was unavailable, he would work around the 
farm.  He and his wife would sometimes visit family.  His GAF 
was said to be 55.

Since then, extensive VA ongoing clinical records have been 
introduced into the file.  The veteran is periodically seen 
for both orthopedic and other problems as well as his mental 
health situation.

On VA examination in March 2001, the veteran demonstrated 
mild signs of anxiety.  He said that he was not formally 
employed but worked daily on the farm.  He said that he had 
had homicidal feelings in the past when angry but had never 
intended to hurt anyone.  He described what were felt to be 
panic attacks with shortness of breath, racing pulse, intense 
anxiety, sweating and dizziness.  Sometimes being in a crowd 
would trigger an attack, while other times there might be no 
identifiable cause.  He tried to keep busy with projects at 
home including improving the farm.  His rage reactions 
continued to cause problems.  

He had tried to work for a friend during demolition and 
salvage work on a local school recently, and after a 
misunderstanding arose about some salvage material, he quit 
the job in anger without trying to resolve the conflict.  He 
said that this had been his basic pattern over the past 20 
years.  This difficulty in working around others had 
precluded any number of other jobs so he just went back to 
work on his own farm as possible.  He went to VA on occasion 
but did not partake in regular counseling in part due to the 
logistics of the distance to the facility.  Sometimes he had 
nightmares and he would awaken with a feeling of tenseness 
and being afraid.  Intrusive Vietnam memories arose several 
times a week involving both normal and traumatic events.  His 
usual response was intense sadness but sometimes he would 
cry.

He was unable to talk to others about his problems except 
sometimes his wife, and he avoided others and was unable to 
trust others.  Crowds made him very anxious.  A GAF score of 
52 was given to include the diagnosed PTSD and alcohol abuse.

Several written statements are in the file from the veteran's 
wife of almost 3 decades concerning his ongoing symptoms, and 
his inability to function around others.  She said he had 
panic attacks 1-6 times a week, and she would sometimes find 
him just standing by himself out in the yard.  He also had 
recurrent anxiety attacks and worsening claustrophobia as 
well as agoraphobia; now he rarely could even leave the 
property.  She said he was also depressed.

On VA psychiatric examination in October 2002, the veteran 
was said to have had a lot of jobs during his adulthood, but 
had to be careful not to be too far from home.  Much of his 
time was spent doing chores, repairs or tree pruning on his 
previously abandoned fruit orchard and farm.   He had few 
real friends but a few acquaintances from prior jobs.  He was 
well oriented to person, place and time.  He was fully able 
to maintain his personal hygiene and did not report current 
suicidal or homicidal ideas. The full report of the 
examination is of record.  A GAF of 50 was assessed.

After the hearing, at which time the veteran provided 
extensive testimony, he said that he had had some improvement 
since starting a new VA program.  His testimony is of record.

His wife later submitted a statement to the effect that he 
had not been entirely candid, i.e., there are guns 
everywhere, he does not see the problem with burning pots and 
pans and just walking away; and said "I didn't know" to 
avoid any responsibility.  She noted that she stayed aware of 
his hygiene and intended to continue to do so.  He was unable 
to be around many people and as a result, would not 
socialize.  

VA Vocational Rehabilitation and Education (VR&E) files are 
in the claims file.

Treatment records since March 2003 showed some reduction in 
alcohol use since he had started a new program.  He was more 
concerned toward his spouse, took medications, etc.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  There is 
no question but that he has abused alcohol in the past 
although there are signs that a new program with VA may have 
helped in that regard.

The Board appreciates the clinical reports in the file as 
well as the testimony by the veteran, which by and large is 
quite credible; and most particularly, the Board appreciates 
the written statements from the veteran's wife which provide 
a helpful basis to analyze the other evidence of record.

As for the objective evaluation of his circumstances, it is 
clear that he had recently benefited from the use of 
medications.  Nonetheless, his anxiety continues and when 
becoming angry, he can go off into a rage.  He has difficulty 
with excessive anxiety, depression, sleep disturbance, and 
flashbacks.  He is depressed, apprehensive and somewhat 
anxious and this has led to some problems with concentration 
and attention.  

His GAF has ranged in the 50-55 range.  In this case, GAF is 
but one factor in an entire clinical picture, and it does 
appear that the current levels are generally consistent or 
compatible with the degree of functional impairment otherwise 
in attendance.
 
The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  

And the Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  Indeed, the 
Board finds that the veteran is unable to establish and 
maintain effective relationships.  This finding can provide a 
basis for a 70 percent evaluation under Diagnostic Code 9411.  

The Board also finds that there is no need to utilize the 
tenets of Fenderson for staged ratings since the veteran's 
symptoms throughout the appellate period have been relatively 
static in nature.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  

However, although his work pattern has been sporadic, he has 
made a concentrated effort to work in the farm (and orchard); 
and though he has minimized his outside jobs including a 
recent salvage effort, he does indeed make a concerted effort 
to work on a daily basis.  The Board cannot conclude that his 
PTSD renders him totally socially and occupationally bereft.  

So while a 70 percent rating is reasonably warranted, a 100 
percent rating is not now warranted on the evidence of 
record.  Should his symptoms deteriorate in the future, he is 
free to provide evidence in that regard towards the reopening 
of his claim for an increase. 

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


